Case 5:19-cv-00568 Document1 Filed 05/28/19 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
ANAESTELLE DE LA VEGA, §
Plaintiff, §
§
V. § CIVIL ACTION NO. SA-19-CV-00568
§
USAA REAL ESTATE COMPANY, §
Defendant. § PLAINTIFF DEMANDS A JURY TRIAL.

PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

Now comes ANAESTELLE DE LA VEGA, hereinafter referred to as the Plaintiff, or as Ms.
De La Vega, complaining of USAA REAL ESTATE COMPANY, hereinafter referred to as the
Defendant, or as the Company, and as and for her causes of action against said Defendant, Plaintiff
would respectfully show the Court as follows:

NATURE OF THE CASE

(1) This is a civil action brought by the Plaintiff, ANAESTELLE DE LA VEGA, who
alleges that she was discriminated against by her employer, the Defendant USAA REAL ESTATE
COMPANY, because of her race and/or national origin, in violation of Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000e, et seq., and that she was thereafter retaliated against for engaging
in protected activity, also in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e, et seq.

JURISDICTION
(2) This Court has jurisdiction of this civil action under the provisions of 28 U.S.C. §§

1331 and 1343 and 42 U.S.C. § 2000e-5.
Case 5:19-cv-00568 Document1 Filed 05/28/19 Page 2 of 6

VENUE

(3) Venue of this civil action is proper in this court inasmuch as the discriminatory and

retaliatory acts alleged herein occurred within the Western District of Texas, San Antonio Division.
PARTIES

(4) The Plaintiff, ANAESTELLE DE LA VEGA, is an individual who resides in San
Antonio, Bexar County, Texas. She is an Hispanic or Latina female.

At all times material and relevant hereto, the Plaintiff, Ms. De La Vega, was an
“employee” of the Defendant USAA REAL ESTATE COMPANY, as that term is defined at 42
U.S.C. § 2000e(f). She was employed by the Company for a total of approximately 9 years, from
on or about March 29, 2010 to February 14, 2019, when she was discharged.

(5) The Defendant USAA REAL ESTATE COMPANY is a corporation incorporated
under the laws of the State of Delaware, is authorized to do business in Texas, and does in fact do
business from its offices located at 9830 Colonnade Blvd., Suite 600, San Antonio, Texas 78230-
2239. Atall times material and relevant hereto, the Defendant USAA REAL ESTATE COMPANY
was Ms. De La Vegas’ “employer,” as that term is defined at 42 U.S.C. § 2000e (b).

Said Defendant may be served with summons herein by delivering the same to its
registered agent, C-T Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.

(6) For purposes of applying the provisions of 42 U.S.C. § 1981a, Ms. De La Vega
alleges that the Defendant USAA REAL ESTATE COMPANY has employed at least 201 but not
more than 500 employees in each of 20 or more calendar weeks in the current or preceding calendar

year.
Case 5:19-cv-00568 Document1 Filed 05/28/19 Page 3 of 6

FACTS

(7) As stated above, Anaestelle De La Vega was employed by the Company from on or
about March 29, 2010 through February 14, 2019. She was originally employed as a Property
Accountant, but was promoted to Senior Property Accountant in August of 2011. She was
subsequently promoted to Controller (in which position she served from February of 2015 to
February of 2016), and Director of Investment Accounting (in which position she served from
February of 2016 to August of 2017). In August of 2017, she was promoted to Senior Director of
Investment Accounting. |

(8) | Throughout her period of employment with the Company, but especially during the
period she served as Senior Director of Investment Accounting, Ms. De La Vega was frequently
complimented in regard to her performance, in regard to her willingness to “go above and beyond,”
and in regard to her engaging personality. Everyone enjoyed working with her.

(9) According to her mid-year 2018 performance review, which was her most recent
performance evaluation, her overall performance as Senior Director of Investment Accounting was
rated “superior,” and her “Pride Principles,” one of which is “Treats others with courtesy and
respect,” were also rated “superior.” However, on January 9, 2019, she was summoned to a meeting
with Ron Brown, Executive Director of Financial Reporting, and her immediate supervisor, and
Michelle Carrasco (now Salas), Executive Director of Process Accounting. At that meeting, Ms.
Carrasco (Salas) informed Ms. De La Vega that Eric Mack, Accounting Officer, had made the
decision to reassign her to the Process Team, under Ms. Carrasco’s (Salas’) supervision, because

“People don’t like your management style.”
Case 5:19-cv-00568 Document1 Filed 05/28/19 Page 4 of 6

(10) Although Ms. De La Vega would not have experienced a change in title, or a
reduction in pay, as a result of her reassignment, she considered it to be a demotion, because she
would no longer be in a supervisory role, and she would no longer be as promotable as she had been.
In fact, she had previously been advised by Mr. Brown that Chief Financial Officer John Post
considered her to be a future leader of the Accounting Team.

(11) Because she reasonably believed that she had been demoted, she filed a charge of
discrimination with the San Antonio Field Office of the U.S. Equal Employment Opportunity
Commission (the EEOC) on February 7, 2019, alleging that her demotion was discriminatory, based
upon her race and/or national origin. That charge was assigned Charge No. 451-2019-01221.

(12) Within a week of her filing that charge, on February 14, 2019, the Company
discharged Ms. De La Vega for some vague and ambiguous reason, but, in reality, in retaliation for
the filing of Charge No. 451-2019-01221. Although the charge itself had not yet been served on the
Company by that date, Ms. De La Vega had previously informed both Mr. Brown and Ms. Carrasco
(Salas) that she intended to file a charge, and both Mr. Brown and Ms. Carrasco (Salas) passed that
information along to the persons who made the decision to fire her, including Eric Mack and the
Company’s Director of Human Resources, Roxanne Bond.

(13) On February 25, 2019, Ms. De La Vega submitted to the EEOC an amended charge
of discrimination, alleging that she had been retaliatorily discharged, but the EEOC filed that charge
as a new charge instead, and assigned it Charge No. 451-2019-01356.

(14) On March 6, 2019, without conducting any investigation of either the original charge
of discrimination or the amended charge of discrimination, the EEOC issued a Dismissal and Notice

of Rights (notice of right to sue) in reference to Charge No. 451-2019-01356.
Case 5:19-cv-00568 Document1 Filed 05/28/19 Page 5 of 6

(15) All administrative pre-requisites have been met and this civil action is being timely
filed.

CAUSES OF ACTION

(16) Ms. DeLa Vega brings this civil action against USAA REAL ESTATE COMPANY
alleging that she was demoted on January 9, 2019 because of her race and/or national origin, in
willful violation of Title VH of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.

(17) Ms. De La Vega also brings this civil action against USAA REAL ESTATE
COMPANY alleging that she was discharged on February 14, 2019 in retaliation for filing a charge
of discrimination with the EEOC, in willful violation of Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000e, et seq. As relief, Ms. De La Vega seeks all remedies available to her under Title
VII, including but not limited to reinstatement, front pay in lieu of reinstatement, back pay,
compensatory damages, punitive damages, costs of court and attorney’s fees.

JURY DEMAND

(18) Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands a jury
trial of this civil action.

WHEREFORE, PREMISES CONSIDERED, the Plaintiff, ANAESTELLE DE LA VEGA
respectfully prays that summons be duly issued and served upon the Defendant, USAA REAL
ESTATE COMPANY, and that, upon final hearing hereof, she shall have and recover judgment of
and from said Defendant for the relief requested hereinabove, and for such other and further relief

to which she may show herself justly entitled.
Case 5:19-cv-00568 Document1 Filed 05/28/19 Page 6 of 6

Respectfully submitted,

PD Wer

GLEN D. MANGUM
Texas State Bar No. 12903700

315 E. Euclid

San Antonio, Texas 78212-4709
Telephone No. (210) 227-3666
Telecopier No. (210) 595-8340

E-mail: gmangum@sbcglobal.net

ATTORNEY FOR PLAINTIFF
ANAESTELLE DE LA VEGA
